ORDER

PER CURIAM.
Appellant, Leslie C. Davis, appeals from an order entered in the Circuit Court of the County of St. Francois overruling his motion to modify a decree of dissolution. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b).